Citation Nr: 0109084	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has PTSD as the result of his active wartime 
service in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. § 
3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran's application for service connection for PTSD is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical and 
personnel records are in the claims folder.  Unit records 
have been obtained to verify claimed stressors.  VA clinical, 
hospital and domiciliary records have been obtained and place 
in the claims folder.  The veteran was afforded psychological 
and psychiatric VA examinations and those reports are of 
record.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In August 2000, the veteran appeared before a decision review 
officer for a hearing at the RO and gave sworn testimony.  
Review of the transcript shows that the VA employee 
conducting the hearing explained fully the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Service connection 

Service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  

Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (2000).  

Analysis

The service personnel records establish that the veteran 
served in Vietnam from March to November 1969.  He was a 
helicopter maintenance and crewman assigned to a 
transportation detachment of the 101st Airborne Division 
(Airmobile).  

Unit records establish that, during the veteran's Vietnam 
tour, his Division conducted numerous operations, resulting 
in enemy and friendly casualties.  Transportation to and from 
combat areas was by helicopter.  The veteran reported that 
his unit particularly supported the 2nd Battalion, 502nd 
(2/502) Infantry, a unit of the 101st Airborne Division 
(Airmobile).  Unit records show the 2/502 Infantry made 
several helicopter borne combat assaults during the period.  
The veteran has cited these activities as stressors.  

There is no solid evidence that the veteran does not have 
PTSD.  

VA psychologic testing, in September 1998 concluded that it 
was impossible to confirm or deny a diagnosis of PTSD based 
on the test results.  

On the October 1998 psychiatric examination, there was no 
diagnosis of PTSD.  The examiner noted that the veteran was 
unable to provide specific situations or stressors while in 
Vietnam and that he did not show any specific clinical 
symptoms indicating PTSD.  The examiner concluded that the 
veteran did not meet the criteria for PTSD.  

On the other hand, in September 1998, the psychologist felt 
that it was imperative to consider the veteran's day to day 
functioning to determine his diagnosis.  This had already 
been done twice by VA and the results were diagnoses of PTSD.  

The veteran was treated at a VA medical center from March to 
June 1997.  This concluded with a primary diagnosis of PTSD.  

The veteran was in a VA domiciliary from June 1997 to January 
1998 and the primary diagnosis was PTSD.  

The evidence here shows that VA personnel treated and 
observed the veteran over a period of almost 10 months and 
repeatedly concluded that he did have PTSD.  These findings 
outweigh the equivocal conclusions reached after testing on 2 
days in September and October 1998.  The Board concludes that 
the veteran has PTSD as the result of his wartime experiences 
in Vietnam.  


ORDER

Service connection for PTSD is granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

